FILED
                            NOT FOR PUBLICATION                              JAN 23 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50539

               Plaintiff - Appellee,              D.C. No. 2:09-cr-00352-PSG

  v.
                                                  MEMORANDUM *
FRANCISCO OZUNA, a.k.a. Chico,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Francisco Ozuna appeals from his guilty-plea conviction and 151-month

sentence for conspiracy to possess with intent to distribute and to distribute

methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(viii), and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribution of and possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Ozuna’s counsel has filed a brief stating there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80–81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.1




      1
        Appellant’s January 3, 2012, motion requesting leave to file late
supplemental excerpts of record is denied as moot because the supplemental
excerpts were accepted for filing.

                                          2                                    10-50539